In a proceeding pursuant to Domestic Relations Law § 114, the petitioner appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated May 16, 2006, which denied his petition, in effect, for disclosure of, access to, and inspection of sealed adoption records.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner failed to make a prima facie showing that good cause existed for the disclosure of, access to, and inspection of the sealed adoption records (see Domestic Relations Law § 114 [2]; Matter of Linda F.M., 52 NY2d 236, 239 [1981]; Matter of *913Donald W., 225 AD2d 701 [1996]). Accordingly, the Family Court correctly denied the petition. Crane, J.P., Skelos, Covello and Dickerson, JJ., concur.